                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Deborah A. Byron, #105327
                            deborah.byron@mccormickbarstow.com
                        3 Mart B. Oller IV, #149186
                            marty.oller@mccormickbarstow.com
                        4 Laura A. Wolfe, #266751
                            laura.wolfe@mccormickbarstow.com
                        5 7647 North Fresno Street
                          Fresno, California 93720
                        6 Telephone:     (559) 433-1300
                          Facsimile:     (559) 433-2300
                        7
                          Attorneys for Defendants COUNTY OF
                        8 CALAVERAS, CALAVERAS COUNTY
                          SHERIFF’S OFFICE, JOHN P. BAILEY,
                        9 CAPTAIN EDDIE BALLARD and
                          LIEUTENANT TIM STURM
                       10

                       11                             UNITED STATES DISTRICT COURT
                       12                            EASTERN DISTRICT OF CALIFORNIA,
                       13                                   FRESNO DIVISION
                       14 COLEMAN PAYNE, an individual,                Case No. 1:17-cv-00906-DAD-SKO

                       15               Plaintiff,                     STIPULATION AND ORDER RE
                                                                       AMENDING SCHEDULING ORDER TO
                       16        v.                                    CONTINUE DATES

                       17 STATE OF CALIFORNIA, a government
                          entity and state in the United States;
                       18 DEPARTMENT OF STATE HOSPITALS, a
                          government agency form unknown;
                       19 METROPOLITAN STATE HOSPITAL, an
                          entity form unknown; COUNTY OF
                       20 CALAVERAS, a government entity in the
                          State of California; CALAVERAS COUNTY
                       21 SHERIFF, a governmental agency of unknown
                          form; CALAVERAS COUNTY JAIL, an
                       22 entity form unknown; JOHN P. BAILEY, an
                          individual; JOY LYNCH, an individual;
                       23 CALIFORNIA FORENSIC MEDICAL
                          GROUP, a business entity of unknown form
                       24 located in the State of California; DOES 2
                          through 50 inclusive,
                       25
                                          Defendants.
                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720              STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1          IT IS HEREBY STIPULATED by and among Plaintiff COLEMAN PAYNE, Defendants

                        2 COUNTY OF CALAVERAS, COUNTY OF CALAVERAS SHERIFF’S OFFICE, SERGEANT

                        3 JOHN BAILEY, CAPTAIN EDDIE BALLARD, LIEUTENANT TIM STRUM (collectively the

                        4 “County Defendants”) and Defendants CALIFORNIA FORENSIC MEDICAL GROUP and JOY

                        5 LYNCH (collectively the “CFMG Defendants”), through their respective counsel that the Court be

                        6 requested to enter an Order to continue the following dates previously set 1:

                        7          DISCOVERY DEADLINES

                        8          Non-Expert Discovery (as to John Payne’s Deposition only) – Current Date: November

                        9 22,      2019 (previously extended from October 31, 2019)
                       10          Non-Expert Discovery (as to John Payne’s Deposition only) – Proposed Date: February 28,
                       11          2020
                       12          Expert Disclosure – Current Date: November 22, 2019 (previously extended from October
                       13 31,      2019)
                       14          Expert Disclosure – Proposed Date: February 28, 2020
                       15          Expert Discovery – Current Date: December 13, 2019
                       16          Expert Discovery – Proposed Date: April 13, 2020
                       17          NON-DISPOSITIVE MOTION DEADLINE
                       18          Non-Dispositive Motions – Current Date: January 3, 2020
                       19          Non-Dispositive Motions – Proposed Date: May 4, 2020
                       20          DISPOSITIVE MOTION DEADLINES
                       21          Dispositive Motions – Current Date: January 31, 2020
                       22          Dispositive Motions – Proposed Date: June 1, 2020
                       23          SETTLEMENT CONFERENCE
                       24          Pretrial SC Telephone Conference – Current Date: November 6, 2019 @ 4:00 p.m.
                       25          Pretrial SC Telephone Conference – Proposed Date: March 6, 2020 @ 4:00 p.m.
                       26          Settlement Conference – Current Date: November 12, 2019 @ 10:00 a.m.
                       27   1
                            All proposed dates are four months later than the current dates, except where the current dates have
                       28 already been moved by the Court or the proposed date falls on a weekend, holiday or during a holiday week
                          (such as Thanksgiving).
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                 2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1          Settlement Conference – Proposed Date: March 12, 2020 @ 10:00 a.m.

                        2          TRIAL

                        3          Trial – Current Date: July 28, 2020 @ 8:30 a.m.

                        4          Trial – Proposed Date: December 7, 2020 @ 8:30 a.m.

                        5          Good cause exists for the continuation of the above dates for the following reasons:

                        6          1.     The County Defendants have diligently attempted to locate and serve John Payne,

                        7 Plaintiff’s father and a critical witness in this case, for over a year. An address of 8340 W. Maya

                        8 Dr. in Peoria, AZ was provided as Mr. Payne’s residence as of June 29, 2018. However, it

                        9 became clear to the County Defendants (after several unsuccessful attempts to notice and serve
                       10 Mr. Payne’s deposition) that he was no longer residing at the Maya Dr. address and was unable to

                       11 be served there. The County Defendants attempted to gain updated information from Plaintiff, and

                       12 ultimately served Interrogatories on Plaintiff seeking the current location of Mr. Payne on May 24,

                       13 2019. On July 5, 2019 Plaintiff served responses to the Interrogatories which consisted solely of

                       14 objections. After meeting and conferring, Plaintiff served “supplemental responses” on September

                       15 9, 2019 which stated that Mr. Payne’s “last known address” is the Maya Dr. address, to the “best

                       16 of her knowledge” Mr. Payne is retired and/or unemployed, that he “might be living with his

                       17 current girlfriend,” and that the last time Plaintiff talked to Mr. Payne was September 2, 2019.

                       18          In the meantime, Defense counsel also attempted informal means of obtaining the
                       19 information on Mr. Payne’s whereabouts and serving a subpoena by contacting Mr. Payne’s

                       20 personal attorney Samuel Doncaster. The County Defendants have been attempting - since June

                       21 30, 2019 - to reach an agreement with Mr. Doncaster to accept service and agree on a date for the

                       22 deposition, all to no avail (despite many attempts on behalf of the Defendants, most of which

                       23 without any response from Mr. Doncaster).

                       24          On September 20, 2019, the Court held a telephonic discovery conference and ordered that
                       25 Plaintiff supplement her initial disclosures and her responses to Defendant Ballard’s discovery

                       26 responses to include updated contact information for John Payne.            Plaintiff’s supplements
                       27 continued to provide the same Maya Dr. address previously provided.

                       28          On October 23, 2019, the Court again held a telephonic discovery conference with the
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                               3
7647 NORTH FRESNO STREET
    FRESNO, CA 93720               STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1 Parties. As the Court acknowledged, despite over a month having passed, Defendants were no

                        2 closer to being able to serve John Payne. Acknowledging the significant delays in the setting of

                        3 Payne’s deposition, the Court subsequently ordered that Plaintiff provide updated information and

                        4 a status update on her efforts to facilitate the deposition with Mr. Payne’s attorney no later than the

                        5 next day.

                        6          On October 25, 2019, the Parties and Mr. Doncaster were able to come to an agreement to

                        7 take the deposition of John Payne on December 11, 2019 in Scottsdale, AZ.

                        8          2.     John Payne is a vital witness in this matter. Mr. Payne was present at Plaintiff’s

                        9 deposition and was in contact with Plaintiff as recently as September 2, 2019, had communication
                       10 with County personnel during the time Plaintiff was incarcerated, was in communication with

                       11 Plaintiff’s attorney and Plaintiff during this time (visiting both in person and talking over the

                       12 phone), and is believed to have extensive knowledge regarding Plaintiff’s mental health

                       13 conditions, prior medical treatment thereof, medications Plaintiff has been prescribed or was

                       14 taking at the time of her incarceration and prior arrests.        In addition, John Payne has been
                       15 identified by Plaintiff as a person believed to have knowledge of the facts supporting the amount

                       16 of damages alleged to have been suffered by Plaintiff.

                       17          3.     John Payne’s testimony is critical to Defendants’ ability to properly defend this
                       18 matter, and Defendants will be prejudiced if they are unable to complete his deposition prior to the

                       19 currently set dates. Because of the importance of this deposition, the Court has already found

                       20 good cause to move the non-expert discovery cut off to allow for the deposition to be taken.

                       21 Likewise, the Court has found good cause to extend the expert disclosure date to accommodate the

                       22 deposition. However, it is critical that Mr. Payne’s deposition be taken before any other deadlines

                       23 pass. The testimony will need to be obtained, reviewed and analyzed by Defendants to determine

                       24 (a) what, if any, additional experts may be needed to defend the case (thereby affecting the Expert

                       25 Disclosure deadlines as well as Expert Discovery deadlines); (2) whether or not dispositive

                       26 motions are appropriate (thereby affecting the Dispositive Motion deadlines); (3) the potential

                       27 liability, if any, on behalf of the Defendants; and (4) any potential settlement value for the case

                       28 (thereby affecting the Settlement Conference deadlines).         Mr. Payne’s testimony is likewise
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720               STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1 necessary for trial purposes (whether or not Mr. Payne will testify in person or via deposition

                        2 transcript), thereby affecting the currently set trial date.

                        3          For the foregoing reasons, the Parties hereby stipulate and request that the Court extend the

                        4 above dates to the new proposed dates, or alternatively, later dates which accommodate the

                        5 Court’s schedule.

                        6 Dated: October 24, 2019                                   McCORMICK, BARSTOW, SHEPPARD,
                                                                                        WAYTE & CARRUTH LLP
                        7

                        8

                        9                                                      By:          /s/ Laura A. Wolfe
                                                                                             Mart B. Oller IV
                       10                                                                     Laura A. Wolfe
                                                                                 Attorneys for Defendants COUNTY OF
                       11                                                       CALAVERAS, CALAVERAS COUNTY
                       12                                                       SHERIFF’S OFFICE, JOHN P. BAILEY,
                                                                             CAPTAIN EDDIE BALLARD and LIEUTENANT
                       13                                                                      TIM STURM

                       14
                            Dated: October 24, 2019                                        SLATER LAW, APC
                       15

                       16
                                                                                      /s/ Theodore Slater (authorized on
                       17                                                      By:                 10/25/19
                                                                                               Theodore Slater
                       18                                                        Attorneys for Plaintiff COLEMAN PAYNE
                       19
                            Dated: October 24, 2019                          THE LAW OFFICES OF JEROME M. VARNINI
                       20

                       21
                                                                                    /s/ Jerome Varnini (authorized on
                       22                                                     By:               10/25/19
                                                                                             Jerome Varnini
                       23                                                      Attorneys for Defendants JOY LYNCH and
                       24                                                     CALIFORNIA FORENSIC MEDICAL GROUP

                       25

                       26 ///

                       27 ///
                                                                           ORDER
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                  5
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1            Based in part on the parties’ above-stipulation, (Doc. 103), and with good cause shown, the

                        2 Court hereby GRANTS IN PART the parties’ stipulated request and ORDERS that the scheduling

                        3 order dates are modified as follows: 2

                        4
                                  Event                                        Prior Date                         Continued Date
                        5
                                  Non-Expert Discovery (as to John November 22, 2019                              December 30, 2019 3
                        6         Payne’s deposition only)
                                  Expert Disclosures               November 22, 2019                              January 30, 2020
                        7
                                  Rebuttal Expert Disclosures                  November 22, 2019                  March 2, 2020
                        8
                                  Expert Discovery Completion                  December 13, 2019                  April 13, 2020
                        9
                                  Non-Dispositive Motion Filing                January 3, 2020                    May 4, 2020
                       10
                                  Non-Dispositive Motion Hearing               February 5, 2020                   June 3, 2020
                       11
                                  Dispositive Motion Filing                    January 31, 2020                   June 10, 2020
                       12
                                  Dispositive Motion Hearing                   March 17, 2020                     July 21, 2020
                       13
                                  Submit Confidential Settlement October 29, 2019                                 February 27, 2020
                       14         Statements
                                  Telephonic Pre-Settlement      November 6, 2019                     March 4, 2020, at 3:00
                       15         Conference                                                          p.m.
                       16         Settlement Conference          November 12, 2019                    March 12, 2020, at 10:30
                                                                                                      a.m.
                       17         Pretrial Conference                          June 1, 2020, at 3:30 October 19, 2020, at 1:30
                                                                               p.m.                   p.m.
                       18         Trial                                        July 28, 2020, at 8:30 December 15, 2020, at
                                                                               a.m.                   1:00 p.m.
                       19

                       20

                       21

                       22

                       23   2
                              Several of the dates proposed by the parties, including the expert disclosures and rebuttal expert disclosures
                            deadlines, have been adjusted to comport with the Court’s calendar and scheduling preferences, to allow the Court
                       24   adequate time to rule on dispositive motions, and to permit the parties sufficient time to prepare their pretrial
                            submissions and for trial. The parties are advised that the Court will not grant any further extensions of the scheduling
                       25   order deadlines absent extenuating circumstances.
                            3
                       26     This deadline has been modified by the Court as the parties have not shown good cause to extend the time for taking
                            John Payne’s deposition to February 28, 2020. The Court has already held two informal discovery dispute
                       27   conferences related to John Payne’s deposition on September 20, 2019, and October 23, 2019, (see Docs. 96, 97, 99,
                            100). Following the October 23, 2019, conference, Plaintiff filed a statement stating that John Payne’s deposition is
                       28   set for December 11, 2019, (Doc. 101), and it is not clear why the parties need a continuance past December to
                            complete the deposition. The parties are expected to complete John Payne’s deposition by the end of December.
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                          6
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                 STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                        1 IT IS SO ORDERED.

                        2
                            Dated:    October 30, 2019                        /s/   Sheila K. Oberto        .
                        3                                             UNITED STATES MAGISTRATE JUDGE
                        4

                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                        7
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                 STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
